DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amendment dated 03/30/2022, claims 1, 3 and 6 have been amended.  Claims 2 and 14 have been cancelled.  Claims 1 and  3-13  are pending for examination. Claims 15-20 are withdrawn.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
The amendment to claim 1 overcomes the 112(b) antecedent basis rejection for the limitation “the frame”.
The amendment to claim 3 overcomes the 112(b) rejection to claim 3. 
The amendment to claim 6 overcomes the 112(b) antecedent basis rejection with regard to “the inside” and “the outside”.  The amendment to claim 6 overcomes the rejection with regard to the term “about” except for one instance in which the rejection is maintained.  
Response to Arguments
Applicant’s arguments provided in the Remarks dated 03/30/2022 have been considered but are not found to be persuasive.  
Applicant argues that the device of Fuzere is incapable of holding a patient in a lithotomy position.  Applicant’s Remarks dated 03/30/2022, page 2.  Applicant submits that the definition provided by the office recites “knees bent, positioned above the hips, and spread apart through the use of stirrups.”  Applicant’s Remarks dated 03/30/2022, page 2.  For clarification, Examiner respectfully submits that the Merriam Webster definition of “lithotomy position” on which Examiner relied recites that the lithotomy position is “often with the use of stirrups”, thus indicating stirrups are often but always used.  
Applicant submits that in the definition of  lithotomy position supplied by the office the phrase “raised above the hips” and “knees bent, positioned above the hips, and spread apart through the use of stirrups” does not refer to the knees being above the level of the hips in a substantially coronal or frontal plane, similar to the position the Office contends is illustrated in the figures provided in Fuzere, but to the knees and legs being raised above the hips in a direction parallel to a medial plane such that the thighs of the patient project outward from the hips with a substantial forward component such that the knees and portions of the lower legs, particularly the ankles and feet, do not occupy a similar frontal plane as the hips.  Applicant’s Remarks dated 03/30/2022, pages 1-3.  
In response, Examiner respectfully submits that, the meaning of “lithotomy position” in the claims in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Merriam Webster online dictionary provides a definition of “lithotomy position.”  As indicated in the Non-Final Rejection dated 11/30/2021, and as reiterated herewith, the device of Fuzere is capable of being placed in the lithotomy position as defined by Merriamwebster.com.  The lithotomy position as defined by Merriamwebster.com includes hips flexed.  Hip flexion, which as evidenced by Brainlab occurs with the lifting of the leg toward the body,  is seen in Fuzere, Fig. 3, thus the device is capable of holding a patient in a lithotomy position as described in the Non-Final Rejection dated 11/30/2021.  Therefore, for at least this reason, Applicant’s argument is not persuasive. 
Additionally, Examiner respectfully submits that the particular definition of “lithotomy position” which is provided at pages 1-2 of Applicant’s Remarks, is not recited in the claims.  Therefore, for this additional reason the arguments are not persuasive.
Applicant argues that a patient in the device of Fuzere, when supine, is placed into a frog-leg position which is distinguished from the lithotomy position in that there is an external rotation of the hips which changes the angle at which the knee bends from substantially frontal to one which is substantially lateral.  Applicant’s Remarks, dated 03/30/2022.  Applicant further argues the position of the hips is rotated such that the angle of the hips with respect to the spine is different between the lithotomy position and the frog-leg position.  These positions are recognized as medically distinct.  Applicant’s Remarks, pages 3-4.
In response, Examiner respectfully submits that the device of Fruzere is capable of positioning in the lithotomy position as provided in the Non-Final Rejection dated 11/20/2021.   Therefore, for at least this reason the arguments are not persuasive.  
	Applicant argues that the addition of an ankle or foot restraint in the device of the present invention would remove the specific advantage of Fuzere of maintaining those portions of his legs above the knees immobilized in an abducted position while at the same time permitting flexure of those portions of the legs below the knees.  Applicant’s Remarks dated 03/30/2022, page 4.  Applicant argues that addition of an ankle or foot restraint in the device of the present application would remove the specific advantage of Fuzere and render the device unable to perform or greatly diminish its capacity to perform. Applicant’s Remarks dated 03/30/2022, page 4.  
	In response, Examiner respectfully submits that the combination of Fuzere and Chong, which teaches ankle or foot restraints, would still allow for permitting of flexure of those portions of the legs below the knees.  According to Chong, the Pavlik harness, which allows for an infant to kick his foot forward and escape from the stirrup (Chong, col. 1, lines 61-66), is improved upon (Chong, col. 2, lines 39-42).  Thus to prevent the foot from slipping out of the foot stirrup [as could occur when the infant kicks] a toe cover sock is sewn on to the foot stirrup.  Thus, Chong indicates that infants still have movement to allow for kicking with the ankle or foot restraints.  Therefore, the combination of Fuzere and Chong would still allow for flexure of portions of the legs below the knee. Accordingly, the combination of Fuzere and Chong would not render the device unable to perform.  For at least this reason the argument is not persuasive.
	Applicant argues that the frog-leg position restricts the surgeon/medical professional from close approach to and free movement about the patient, particularly the genital, perineal and anorectal areas, as the patient’s legs remain substantially in the way of many angles of approach.  In contrast, in the lithotomy position, the surgical/medical professional permits many more angles and distances of approaching the patient, which is advantageous for many medical procedures such as catheterization and/or surgery.  Applicant’s Remarks, dated 03/30/2022, page 4.  
In response, Examiner respectfully submits that the device of Fruzere is capable of positioning in the lithotomy position as provided in the Non-Final Rejection dated 11/20/2021.   Therefore, for at least this reason the arguments are not persuasive.  
	Applicant argues that the device of Fuzere is incompatible with the modified lithotomy position (a subtype of the lithotomy position shown in Figs. 28 and 30 in which the patient is lying tilted to one side.  Applicant’s Remarks, dated 03/30/2022, pages 4-5.  
	In response, Examiner respectfully submits that the claims do not recite the limitation of the device suitable for holding the patient in a subtype/modified lithotomy position.  Accordingly, for at least this reason, the argument is not persuasive.
	Lastly, Applicant argues that in the device of Fuzere, the lower part of the abdomen, parts of the pelvic area and almost all thighs are covered by the device.  Little to no space is left between these body parts and the inner side of the device.  In contrast, the device of the present application provides better space for visualization and access to those areas because there is a space between the patient and device inner side in most of its parts.  Applicant’s Remarks, dated 03/30/2022, page 5.  
	In response, Examiner respectfully submits that the claims do not recite an element pertaining to a space between the patient and the device inner side in most of its parts.  Therefore, for at least this reason the argument is not persuasive. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 has been amended to recite, “the size referring to an extent in a horizontal (transverse) direction”, however there does not appear to be support in the specification for this limitation.  The specification at page 13, last paragraph provides measurements for an inside and an outside of a back rest and a front jaw but does not indicate that the size is referring to an extent in a horizontal (transverse) direction.  Accordingly, claim 6 does not appear to comply with the enablement requirement. 
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 3 recites the limitation “and about 11 to 13 inches on a back rest inside” The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the limitation will be interpreted as “and 11 to 13 inches on a back rest inside”.
Regarding claim 6, line 7 recites the limitation “the size referring to an extent in a horizontal (transverse) direction” is indefinite.  It is unclear from the use of parenthesis as to whether the direction is horizontal and transverse or horizontal or transverse.   For the purposes of examination, the limitation will be interpreted as –the size referring to an extent in a horizontal or transverse direction--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuzere (US 3068862) as evidenced by Brainlab (Article entitled, “How Does a Hip Joint Move?”) in view of Chong (US 4913136).
Regarding claim 1, Fuzere discloses a device 4 (Fig. 1, splint 4) suitable for holding a pediatric patient in a lithotomy position (Figs. 2 and 3, splint  4 [device] capable of this intended use; lithotomy position is defined as a position of the body for medical examination, pelvic or abdominal surgery or childbirth in which the individual lies on the back (col. 2, lines 31-42) with the hips and knees flexed and the legs spread and raised above the hips, merriamwebster.com; a pediatric user of the Fuzere device is capable of lying on his back with the hips flexed [hip flexion, as evidenced by Brainlab occurs with the lifting of the leg toward the body, as seen in Fuzere Fig. 3; col. 1, lines 8-17] and knees of the pediatric user are flexed as seen in Fuzere Figs. 2 and 3; a pediatric user is capable of spreading his legs as seen in Fig. 2 and is capable of raising the legs above the hips [see Fuzere Fig. 3 the user where the user is raising his leg]), comprising: a wedge-shaped (col. 1, lines 52-57) toroidal (see annotated Fig. 2 below where arrow points to a section including strap 38 on top and shell section on bottom the cross section of which section is circular and the cross section of which is toroidal as it can be considered part of a toroid; toroidal is defined as “of or relating to a toroid, dictionary.com com; it follows that the circular cross section of the section pointed to in annotated Fig. 1 is toroidal as it is section of a toroid thus is of or relating to a toroid) splint 

    PNG
    media_image1.png
    422
    430
    media_image1.png
    Greyscale



having an anterior 6 and a posterior jaw 8 (panels 6, 8, col. 1, lines 42-61; jaw is defined as something resembling the jaw of an animal such as: b. one of the sides of a narrow pass or channel, merriamwebster.com), and an adjustable shoulders attachment 28, 30 (shoulder straps 28, 30 and shirt of infant, Fig. 2; col. 2, lines 6-14, 24-28)  which length is adjustable to fit over the shoulders (Fig. 2, col. 2, lines 6-14) and securely fit the splint to the patient's body (Fig. 2; col. 2, lines 15-30); wherein the posterior jaw of the wedge-shaped toroidal splint is configured to fit around the back of the patient (Fig. 3; col. 2, lines 15-30) and the anterior jaw of the frame is configured to fit between the patient's legs (Fig. 2, col. 2 lines 15-30) and place the patient's hips in flexion and abduction (flexion is defined as a forward raising of the arm or leg by movement at the shoulder or hip joint, merriamwebster.com; Fig. 3 shows a forward raising of leg 44 thus it follows that the hips would be placed in flexion when the leg is raised as further evidenced by Brainlab [defines hip flexion]; abduct is defined as to draw or spread away [a part of the body, such as a limb or the fingers] from a position near or parallel to the median axis of the body or from the axis of a limb, merriamwebster.com; Fig.2 shows legs in this position thus it follows that the hips would be placed in abduction when the legs are spread (Fig. 2) as further evidenced by Brainlab [defines hip abduction]; col. 1, lines 10-17); wherein the shoulders attachment fits over the patient's shoulders (Fig. 2, col. 2, lines 6-30) and is attached at opposite ends to the anterior and posterior jaws (see annotated Fig. 1 above; col. 2,lines 6-30) wherein the device is suitable for holding a pediatric patient into a lithotomy position (lithotomy position is defined as a position of the body for medical examination, pelvic or abdominal surgery or childbirth in which the individual lies on the back with the hips and knees flexed and the legs spread and raised above the hips, merriamwebster.com; a pediatric user of the Fuzere device is capable of lying on his back (col. 2, lines 31-42) with the hips flexed [hip flexion, as evidenced by Brainlab occurs with the lifting of the leg toward the body, as seen in Fuzere Fig. 3; col. 1, lines 8-17] and knees of the pediatric user are flexed as seen in Fuzere  Figs. 2 and 3; a pediatric user is capable of spreading his legs as seen in Fig. 2 and is capable of raising the legs above the hips as it is seen in Fig. 3 the user raising his leg; thus the device is suitable for holding a pediatric patient into a lithotomy position).
	Fuzere as evidenced by Brainlab discloses the invention as described above.
	Fuzere as evidenced by Brainlab does not disclose ankle or foot restraints attached to the wedge-shaped toroidal splint.
	Chong teaches an analogous device (Fig. 1) for suitable for holding a pediatric patient in a lithotomy position (col. 3, lines 21-27) having an analogous splint 1 (padded chest belt 1) further comprising ankle or foot restraints 6 attached to the analogous splint (foot stirrup, 6; col. 2, lines 59-65; col. 3, lines 1-13).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the wedge-shaped-toroidal splint of the device suitable for holding a pediatric patient in a lithotomy position of Fuzero as evidenced by Brainlab ankle or foot restraints attached to the wedge-shaped toroidal splint, as taught by Chong, in order to provide an improved device that allows that the hip can be placed and held in the optimal position for hip stabilization (Chong, col. 1, lines 25-28).
	Regarding claim 3, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as describe above and further discloses wherein the device comprises padding disposed on at least one selected from the group consisting of the wedge-shaped toroidal splint and the shoulder attachment (Fuzere, col. 1, lines 56-61).
	Regarding claim 4, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the wedge-shaped toroidal splint has a wedge angle that fits a wide range of body weights (Fuzere, col. 1, lines 52-57; the device is readily adapted to fit the individual wearer, Fuzere, col. 1, lines 18-23, thus it follows it is capable of fitting a wide range of body weights).
	Regarding claim 5, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the wedge-shaped toroidal splint has a wedge angle that ranges from about 20 to 90 degrees (see annotated Fuzere Fig. 2 below showing the wedge angle of the anterior jaw is less than 90 degree; though not annotated below posterior jaw would also have a wedge angle less than 90 degrees)


    PNG
    media_image2.png
    513
    528
    media_image2.png
    Greyscale


thereby forming the anterior and posterior jaws.
	Regarding claim 7, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the wedge-shaped toroidal splint is made of a material comprising plastic or air splint (Fuzere, col. 1, lines 44-53).
	Regarding claim 8, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses further comprising a shoulder attachment or splint padding made of a material comprising foam plastic, sponge, natural fibers, or synthetic fibers (Fuzere, col. 1, lines 56-62).
	Regarding claim 10, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the shoulder attachment is adjustable in length (Fuzere, col. 2, lines 6-14).
	Regarding claim 11, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the shoulder attachment comprises shoulder straps that attach at each of its ends to the posterior and anterior jaws of the wedge-shaped toroidal splint (Fuzere, col. 2, lines 6-4; Fig. 1).
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuzere (US 3068862) as evidenced by Brainlab (Article entitled, “How Does a Hip Joint Move?” in view of Chong (US 4913136) and in further view of Kerr (US 2935984)
Regarding claim 6, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses a back rest (see annotated Fuzere, Fig. 1 below)

    PNG
    media_image3.png
    401
    502
    media_image3.png
    Greyscale




that has an inside (seen in annotated Fig. 1 and an outside [opposite of inside, not seen]; a front jaw [annotated Fig. 1] that has an inside [opposite side of outside] and an outside [annotated Fig. 1]; and a thigh support [annotated Fig. 1] that has an outside [annotated Fig. 1] and an inside [opposite of outside].
Fuzere as evidenced by Brainlab in view of Chong does not explicitly disclose wherein the wedge-shaped toroidal splint comprises a back rest that is 12 to 14 inches in size on a back rest outside and about 11 to 13 inches on a back rest inside; a front jaw that is 4.5 to 6.5 inches on a front jaw outside and  2.5 to 4.5 inches on a front jaw inside; and a thigh support that is 10 to 13 inches on a thigh support outside and 8 to 10 inches on a thigh support inside, wherein said outside measurements are larger than the inside measurements, the size referring to an extent in a horizontal (transverse) direction.
Kerr teaches an analogous device 10 suitable for holding a pediatric patient in a lithotomy position having an analogous anterior jaw 11, 31, 34 (front portion 11 and insert 31 with stays 34, Fig. 1, col. 1, line 70 – col. 2, line 10; annotated Fig. 1 below) and posterior jaw (back portion 12, see annotated Fig. 2 below; col. 1 line 70 – col. 2 line 10) 

    PNG
    media_image4.png
    517
    501
    media_image4.png
    Greyscale


and an analogous back rest (part of back portion 12) that is 12 to 14 inches in size on a back rest outside and about 11 to 13 inches on a back rest inside (col. 2, lines 19-25, annotated Fig. 2 where the width of the outside of the back rest is seen to be from 7-14 inches which includes a value that falls within the range of about 12-14 inches, thus it follows that a width of the inside would be from about 7-14 inches which range includes a value which falls within the range of about 11 to 13 inches); an analogous front jaw (portion of anterior jaw 11) that is 4.5 to 6.5 inches on a front jaw  outside and 2.5 to 4.5 inches on a front jaw inside (col. 2, lines 19-25; width on the outside ranges from about 7 inches which may be considered 6.5; annotated Fig. 1; inside includes an insert 31 having stays 34 which are about ½ inch in width and extend through the length of the insert; col. 2, lines 11-18; col. 2, lines 39-55; a combination of, for example, 5 inserts along the length of the jaw would have a measurement of 2.5 inches which falls in the range of 2.5 to 4.5 inches on the inside ); and a thigh support that is 10 to 13 inches on a thigh support outside and  8 to 10 inches on a thigh support inside (annotated, Fig. 1, col. 2, lines 19-35; annotated Fig. 1 where the width of the outside of thigh support is seen to be from about 7-14 inches which ranges includes a value in the range of 10 to 13 inches, thus it follows that a width of the inside would be from about 7 to 14 inches which range includes a value in the range of  8 to 10 inches), wherein said outside measurements are larger than the inside measurements (the outside measurements of the back rest and thigh support [12-14 inches] are larger than the inside measurements of the jaw [for example, the jaw inside includes an insert 31 having stays 34 which are about ½ inch in width and extend through the length of the insert; col. 2, lines 11-18; col. 2, lines 39-55; measurements of each of these stays on the inside comprise multiple inside measurements of 0.5 inches which are smaller than the outside measurements) the sizer referring to an extent in a horizontal (transverse) direction (see annotated Figs. 1 and 2 of Kerr above which shows width [size] in a horizontal (transverse) direction.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device suitable for holding a pediatric patient in a lithotomy position of Fuzere as evidenced by Brainlab in view of Chong comprises a back rest 
that is 12 to 14 inches in size on a back rest outside and about 11 to 13 inches on a back rest inside; a front jaw that is 4.5 to 6.5 inches on a front jaw outside and  2.5 to 4.5 inches on a front jaw inside; and a thigh support that is 10 to 13 inches on a thigh support outside and 8 to 10 inches on a thigh support inside, wherein said outside measurements are larger than the inside measurements, the size referring to an extent in a horizontal (transverse) direction, as taught by Kerr, in order to provide an improved device for holding a pediatric patient in a lithotomy position that has dimensions that will fit infants or children (Kerr, col. 2, lines 11-25).
Further, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the wedge-shaped toroidal splint of the device of Fuzere as evidenced by Brainlab in view of Chong and in further view of Kerr, comprises a back rest that is 12 to 14 inches in size on a back rest outside and about 11 to 13 inches on a back rest inside; a front jaw that is 4.5 to 6.5 inches on a front jaw outside and 2.5 to 4.5 inches on a front jaw  inside; and a thigh support that is 10 to 13 inches on a thigh support outside and 8 to 10 inches on a thigh support inside as Applicant has appeared to place no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art, a prima face case of obviousness exists.”  In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	Regarding claim 9, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above.
Fuzere as evidenced by Brainlab in view of Chong does not disclose further comprising a waterproof covering.
Kerr teaches an analogous device 10 suitable for holding a pediatric patient in a lithotomy position having an analogous anterior jaw 11, 31, 34 (front portion 11 and insert 31 with stays 34, Fig. 1, col. 1, line 70 – col. 2, line 10; annotated Fig. 1 below)  and posterior jaw (back portion 12, see annotated Fig. 2 below; col. 1 line 70 – col. 2 line 10) further comprising a waterproof covering (col. 2, Kerr, lines 33-38).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device suitable for holding a pediatric patient in a lithotomy position of Fuzere as evidenced by Brainlab in view of Chong further comprises a waterproof covering, as taught by Kerr, in order to provide an improved device suitable for holding a pediatric patient in a lithotomy position that has a mechanism for easily cleaning the device.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuzere (US 3068862) as evidenced by Brainlab (Article entitled, “How Does a Hip Joint Move?” in view of Chong (US 4913136) and in further view of Lambert (US 4393865).
Regarding claim 12, Fuzere as evidenced by Brainlab in view of Chong discloses the invention as described above and further discloses wherein the shoulder attachment comprises an infant shirt (Fuzere, Fig. 2).
Fuzere as evidenced by Brainlab in view of Chong does not discloses wherein the shoulder attachment comprises an overhead jacket or vest.
Lambert teaches an analogous device for holding a pediatric patient in a lithotomy position (Fig. 1) having an analogous anterior jaw (side with tapered lateral ends 13, 14, col. 4, lines 15-26; Fig. 2) and an analogous posterior jaw (side with belt 8, Fig. 1, col. 4, lines 15-26) and an analogous shoulder attachment 39 and 40 (retaining means which are for example cords, 39, 40, col. 6, lines 41-65) that comprises an overhead jacket or vest (the retaining means [part of device] could also be fixed to the lower part of a piece of clothing such as a vest, as additional fastening means, col. 6, lines 38-40; Fig. 8).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the shoulder attachment of the device suitable for holding a pediatric patient in a lithotomy position of Fuzere as evidenced by Brainlab in view of Chong comprises, an overhead jacket or vest, as taught by Lambert, in order to provide an improved device suitable for holding a pediatric patient in a lithotomy position that has additional attachment means (Kerr, col. 6, lines 38-40).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuzere (US 3068862) as evidenced by Brainlab (Article entitled, “How Does a Hip Joint Move?” in view of in view of Chong (US 4913136) and in further view of Robinette (US 2004/0244114).
With regard to claim 13, Fuzero as evidenced by Brainlab in view of Chong discloses the invention as described above.
Fuzero as evidenced by Brainlab in view of Chong does not disclose further comprising a belt configured to wrap around the patient's torso and configured to restrain the arms of the patient.
Robinette teaches an analogous device 2 (pediatric immobilization device 2, Fig. 1) suitable for holding a pediatric patient ([0027]) having an analogous splint 4, 10 (rigid panel 10, cover 4) and a belt 14a configured to wrap around the patient's torso and configured to restrain the arms of the patient (strap 14a [belt] secures the shoulder and the chest area of the patient, [0032]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the wedge-shaped toroidal splint of the device for holding a pediatric patient in a lithotomy position of Fuzero as evidenced by Brainlab in view of Chong, a belt configured to wrap around the patient's torso and configured to restrain the arms of the patient, as taught by Robinette, in order to provide an improved device suitable for holding a pediatric patient in a lithotomy position that discourages movement (Robinette, [0038]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786